 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   BRIAN THOMAS STARK,

 9                             Petitioner,                Case No. C14-1538-JCC-MLP

10          v.                                            ORDER VACATING STAY

11   DANIEL WHITE,

12                             Respondent.

13

14          This 28 U.S.C. § 2254 habeas action has been stayed pending resolution of Petitioner’s

15   state post-conviction proceedings. Petitioner has informed the Court that his state-court

16   proceedings have concluded. (Dkts. ## 45, 46.) Accordingly, the Court VACATES the stay in

17   this matter. The parties shall proceed in accordance with the April 17, 2019 briefing schedule.

18   (See Dkt. # 44.)

19          The Clerk is directed to send copies of this order to the parties and to the Honorable John

20   C. Coughenour.

21          Dated this 11th day of June, 2019.


                                                          A
22

23                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge



     ORDER VACATING STAY - 1
